Title: Thomas Jefferson to James Oldham, 1 January 1819
From: Jefferson, Thomas
To: Oldham, James


          
            Dear Sir
            Monticello
Jan. 1. 19.
          
          I am really sorry for your disappointment in your Western enterprise, altho’ I did think at the time that a proficient in Architecture was not likely to find as much emploiment in the new as old settled part of the state. should the legislature adopt however the Central college for their University there will be for years to come as much work to be done as all the good workmen we can get can do; and we mean to employ none but the best, as our houses altho small are to be perfect models of chaste architecture and good taste. but I have nothing to do with the employment of the workmen. the Proctor of the institution will advertize for undertakings undertakers in every branch of building to give in the terms on which they will do their work, finding themselves every thing, and how much they will undertake to compleat in the season. we expect to have about half a dozen houses, with a long line of dormitories done the ensuing season. these houses are generally about 35. feet front and from 25. to 40 in depth, finished inside & out in the purest style of regular Architecture, and each Undertaker may engage for 1. 2. 3 Etc as he pleases. in the housejoinery we shall make the Philadelphia printed book of prices the standard of reference, and each undertaker will have to say whether he will work at those prices, or how much below or above them. we are assured we shall have offers from Philadelphia to work considerably below them. the advertisement in the public papers (the Enquirer) from the Proctor will inform you when, how, and to whom to apply. I shall be very glad to see you employed on it, & tender you my best wishes and respects.
          Th: Jefferson
        